Citation Nr: 0025538
Decision Date: 09/25/00	Archive Date: 11/03/00

Citation Nr: 0025538	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  97-13 433A	)	DATE SEP 25, 2000
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

The propriety of the initial rating assigned for service-
connected dysthymic disorder, evaluated as noncompensably 
disabling since October 3, 1995.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1973 to 
July 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, granted 
service connection for dysthymic disorder and assigned a 
noncompensable rating, effective from October 3, 1995.  The 
veteran perfected an appeal concerning the propriety of this 
initial rating.  In March 1997, the claims file was 
permanently transferred to the RO in White River Junction, 
Vermont.  The veteran's claim was remanded by the Board in 
May 1998 and June 1999.  

In an October 1999 decision, the Board denied the claim of 
entitlement to a compensable rating for dysthymic disorder.  
In July 2000, pursuant to 38 U.S.C.A. § 7103(a) (West 1991 & 
Supp. 2000), the Vice Chairman of the Board ordered 
reconsideration of the Board's October 1999 decision by an 
expanded panel of Board members.  The case is now before an 
expanded panel of the Board.  This decision by the 
reconsideration panel replaces the October 1999 decision.

In its May 1998 and June 1999 remands, the Board referred the 
issue of service connection for post-traumatic stress 
disorder (PTSD) back to the RO for appropriate action.  
Adjudication of this issue was originally deferred by the RO 
in a rating action issued in September 1997, pending the 
introduction of further evidence by the veteran.  To date, 
the veteran still has not provided evidence concerning her 
claimed inservice stressor event.  As it appears the RO still 
has not issued a decision as to the merits of this claim, 
which is not inextricably intertwined with the issue now 
before the Board on appeal, it is again referred to the RO 
for appropriate action.



FINDINGS OF FACT

1.  Facially, neither the old nor revised rating criteria for 
evaluating dysthymic disorder are more favorable to the 
veteran's claim for a compensable rating.  

2.  For the period prior to November 7, 1996, the appellant's 
service-connected dysthymic disorder essentially consisted of 
minor alterations of mood and minor compulsive acts which did 
not impair her functioning or her ability to pursue a new 
career. 

3.  For the period from November 7, 1996, the appellant's 
service-connected dysthymic disorder essentially consisted of 
minor alterations of mood which did not impair her 
functioning or her ability to obtain employment; there is no 
evidence that the veteran was taking medication continuously 
for her condition. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for dysthymic 
disorder, for the period prior to November 7, 1996, have not 
been satisfied. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.655, 4.1, 4.2, 4.7, 4.129, 4.130, 4.132, 
Diagnostic Code 9405 (as in effect prior to November 7, 
1996); VAOPGCPREC 3-2000 (April 10, 2000).  

2.  The criteria for a compensable evaluation for dysthymic 
disorder, for the period from November 7, 1996, have not been 
satisfied. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.655, 4.1, 4.2, 4.7, 4.129, 4.130, 4.132, Diagnostic 
Codes 9405 (as in effect prior to November 7, 1996), 9433 (as 
in effect from November 7, 1996); VAOPGCPREC 3-2000 (April 
10, 2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In October 1995, the veteran filed a claim concerning service 
connection for, in pertinent part, mixed personality 
disorder.  On the claims form, she indicated that she had 
been treated for depression between June 1981 and July 1993.  

In November 1995, the veteran underwent a mental disorders 
examination for VA purposes.  She was a retired Air Force 
officer.  Her complaints centered around ulcers, depression, 
asthma, and a history of carpal tunnel syndrome repair.  She 
lived alone and was not employed.  The veteran had previously 
been employed for a short time selling travel ads and selling 
pocketbooks in a mall.  

Although the veteran described herself as having a compulsive 
personality, this did not seem to interfere with her 
functioning.  At the time of the examination, she reported 
feeling depressed.  As an example, she reported that from 
time to time, she would spend an entire week in bed, doing 
nothing, including bathing.  The veteran was not drinking 
excessively at the time of the examination.  She was also not 
on any kind of psychotropic medication, nor was she in 
psychotherapy.  The veteran described herself as being 
"postmenopausal."

The veteran appeared to be a very pleasant, lively, 
intelligent, "well-related" woman who was alert and 
oriented.  She laughed appropriately and quite easily.  She 
did not strike the VA examiner as being depressed.  When the 
examiner offered that her appearance and way of relating did 
not suggest depression, the veteran countered that she was 
"covering it up."  She could think well in the abstract, 
calculating easily, but she did have some difficulty with 
concentration.  The veteran was not at all suicidal.  She had 
very little insight but her judgment was good.  The veteran 
was assessed as having dysthymic disorder and possible 
borderline personality disorder, and was assigned a Global 
Assessment of Functioning (GAF) score of 71 to 80.

By a May 1996 rating decision, the St. Petersburg RO, in 
pertinent part, granted service connection for dysthymic 
disorder, and assigned a noncompensable rating effective from 
October 3, 1995.

In a June 1996 written statement, the veteran reported that 
she was having difficulty at her current job due to her 
dysthymic disorder, and that she would possibly lose her job.  

In March 1997, the veteran's claims file was permanently 
transferred to the RO in White River Junction, Vermont.

Subsequently in March 1997, VA medical records were 
associated with the claims file.  These records reflect, in 
pertinent part, that in October 1996, the veteran had arrived 
at the outpatient clinic with no referring reason.  It was 
quickly ascertained that she had concerns about an eating 
disorder, which mushroomed out of control following her 
discharge from the military.  Further exploration revealed 
that she had battled depression throughout her lifetime.  
Considering her propensity toward depression and use of anti-
depressant medication in the past, it was suggested that the 
veteran return to the clinic for a complete evaluation.  The 
veteran did report that she was presently interning as a 
school teacher.  She was basically a cheerful person, but 
there had been times that she could literally not get out of 
bed.  The veteran appeared to be pleasant, articulate, and 
forthright in her presentation, but bordering on helpless 
about this issue.  She did not see her situation as urgent 
and was satisfied to be seen for an evaluation later.  
Finally, it was noted the veteran was not presently taking 
any medication except for asthma.  

On November 18, 1996, the veteran again reported that she was 
depressed and needed counseling.  Her chronic symptoms 
included feelings of low self-worth and thoughts that life 
was just not worth it, although she had no suicidal intent.  
The veteran also reported having difficulties with 
interpersonal relationships.  She acknowledged periods of 
withdrawal secondary to depression, characterized by staying 
in bed with low energy, overeating, and a lack of interest in 
the things around her.  These episodes would last four to 
eight days and usually terminated with external circumstances 
dictating that she get back to work.  The veteran had no 
history of psychotic symptoms.  She had undergone several 
trials of antidepressants many years before without success.  

Upon examination, the veteran appeared well dressed, 
articulate, and outgoing with a good sense of humor.  There 
was no psychomotor retardation or agitation.  Her syntax was 
normal and her speech was without latency, blocking, or 
pressure.  The veteran displayed generally full range.  She 
mostly tried to remain humorous and engaging, though she was 
a bit quiet at times when reflecting on unpleasant events.  
There were no delusions, hallucinations, flight of ideas, or 
looseness of associations.  The veteran was focussed on 
eating and depression.  The examiner noted that the veteran 
evidenced good coping skills and "many strengths."  It was 
concluded that medication would not be tried at this point, 
although it was noted that the veteran might benefit from a 
trial of monoamine oxidase inhibitor in the future.    

These records also reflect that in December 1996, the veteran 
again sought outpatient psychological treatment.  She 
summarized her relevant medical and family history.  At the 
time of this visit, the veteran was pleasant with a good 
sense of humor.  She appeared open to change, bright, and 
motivated.  The veteran was noted to have a license in 
massage therapy, aromatherapy, and was completing her 
bachelor's degree in early childhood education.  The veteran 
continued to have a contentious relationship with her mother, 
and only saw her biological father every five years.  The 
veteran was currently dating a man.  Subsequently in December 
1996, the veteran reported that her Christmas was fine and 
that she spent it with a friend.  Her mood was good.  

These records also reflect that in January 1997, the veteran 
reported that she sometimes felt like she had no reason to 
live.  It was a very intense feeling at times, and would come 
in five minute intervals.  The veteran appeared depressed, 
with things looming on the horizon, relating to school 
obligations, the absence of a relationship, and weight.  The 
veteran diverted her attention with reading.  In February 
1997, the veteran reported that she had been down all week, 
and was going down further.  She appeared teary, and seemed 
to have decreased energy and increased depression.

In April 1997, the veteran failed to appear for a mental 
disorders examination for VA purposes.  

On a May 1997 Form 9, the veteran asserted that for years she 
had lived with extreme anxiety, low self-esteem, and a 
vicious anger deep inside her.  For nearly two decades, 
according to the veteran, her life had been a wreck.  She had 
been unable to have "normal" friendships or relationships.  
Since leaving the service, she had been unable to sustain a 
job for more than a year.  She would quit whenever she felt 
as if she might be fired, although she never really knew if 
that were the case or not.  Paranoia and confusion would 
often overtake her and she was not sure what was going on 
around her.  For example, if someone canceled a lunch date, 
the veteran was apt to believe there was a conspiracy against 
her.  She constantly had to convince herself that this was 
not the case, but she thought otherwise.

The veteran further reported that there were days when she 
could not get out of bed.  Every little movement was a 
tremendous task.  The most she could do was change the 
channel using the remote control.  The veteran would wake up 
and go to sleep without any concept of time.  Sometimes it 
would be a few days and it sometimes lasted as much as a 
week.  The veteran described this as a total mental 
paralysis.  Depression seemed to come with the territory.  
The veteran had been at some level of depression for so long 
that she would feel uncomfortable when she was not.  She 
waited for the "wall" to fall in on her.  The veteran had 
been treated with anti-depressants "a few times."  She 
constantly sought therapy in one form or another while in 
service.  It was always haphazard and there was little, if 
any, follow-up.  She often felt like an oddity and feared 
that she might be labeled as mentally ill and discharged.  
She could not run from herself, and continued to seek help.  
The veteran had been in therapy for approximately six months.  
After the initial evaluation, it was decided that she had to 
see a behaviorist and a trauma specialist.  It was noted that 
the veteran was finally getting adequate help for a severe 
problem.  

In June 1997, the veteran contacted the RO and asserted that 
she had never received a notice to report for a compensation 
examination.  

In July 1997, the veteran underwent a PTSD examination for VA 
purposes.  It was noted, in pertinent part, that after 
discharge, she spent her first four months as a civilian and 
took courses in massage therapy.  She had been a registered 
massage therapist prior to her retirement from the Air Force.  
The veteran then moved to Florida, where she lived for 
approximately two and one half years with her family of 
origin.  For approximately one year, she worked as an 
assistant manager for a retail store.  She quit because of a 
personality conflict with her manager.  She then moved 
immediately into an administrative position for an active 
duty agency.  She worked there for approximately six months, 
but left that job because they were planning to transfer her 
to Kansas City and she did not want to go.  She stayed in 
Florida for several months thereafter and worked briefly for 
the US Postal Service.  The veteran then moved to Vermont to 
pursue a teacher training program.  The veteran completed 
this program, performing outstanding work.  The veteran 
currently lived alone in an apartment she rented in a 
farmhouse and was currently out of work.  She did perform 
some duties on this farm, including caring for the calves.  

The veteran was neatly dressed, pleasant, and cooperative 
throughout the interview.  She was alert and oriented to 
person, place, and time.  The veteran's speech was clear and 
goal directed.  She reported her mood to be depressed.  Her 
affect was varied with frequent use of humor, particularly 
when speaking about the military.  The examiner noted that 
the humor appeared to be a means of covering anxiety.  The 
veteran denied auditory or visual hallucinations.  There was 
no evidence of delusions or other psychosis.  She reported 
some mild generalized paranoia and felt that often times 
others took advantage of her.  She denied suicidal or 
homicidal ideation.  The veteran was noted to be taking, in 
part, Paroxetine.    

Much of the examination dealt with the veteran's description 
of a stressor incident which occurred in service, and her 
resultant psychiatric symptoms.  The examiner diagnosed the 
veteran as having PTSD.  It was noted that she had poor 
interpersonal and family support and her GAF score was 
assessed to be 55, "representing moderate to severe symptoms 
of PTSD, including interpersonal isolation and extreme 
avoidance of social situations."  

On an August 1997 addendum to the July 1997 VA examination 
report, the examiner addressed a request to reconcile the 
veteran's previous diagnosis of dysthymic disorder to PTSD.  
The examiner reported that it was not unusual for PTSD to be 
experienced as primarily disturbances of mood, including 
dysthymia and major depressive disorder.  It was noted that 
the veteran's mood disturbance had been well treated.  The 
examiner reported that the veteran's mood disturbance had 
been more prominent in the past, which had led to a 
constellation of symptoms consistent with dysthymic disorder, 
but that he was able to accurately observe symptoms 
consistent with PTSD because of the veteran's increased 
memory and focus on her trauma.

In an August 1997 letter, a trauma counselor at the Veteran 
Center in White River Junction wrote that the veteran had 
begun treatment there in December 1996.  Unable to find a 
local job, the veteran terminated therapy in August 1997 due 
to being offered a teaching position in Kuwait.  She was 
aware that therapy remained unfinished and she anticipated 
resuming treatment after the end of her obligation in Kuwait.   

In a September 1997 supplemental statement of the case, the 
RO confirmed the noncompensable rating for dysthymic 
disorder. 

In May 1998, the Board remanded the veteran's claim for 
additional development.

In a July 1998 letter, the RO asked the veteran for her 
assistance in obtaining additional VA and private treatment 
records.  The veteran was also asked to indicate her 
availability to report for a new VA compensation examination.  
The veteran did not respond to this letter. 

Subsequently in July 1998, medical records from the White 
River Junction VAMC were associated with the claims file.  
These records reflect, in pertinent part, outpatient 
psychological treatment between March 1997 and July 1997.  In 
March 1997, the veteran reported that she felt like a 
different person, and discussed her relationship with her 
mother.  She had slightly increased depression, but continued 
to adjust to a new school routine with anticipation of 
completing the program.  Subsequently in March 1997, the 
veteran reported that she was doing better and that she was 
very much into her schoolwork.  By April 1997, the veteran 
felt like she was getting somewhere.  She was able to laugh, 
but was still fighting depression.  In May 1997, the veteran 
was getting down again and was noted to have increased 
anxiety.  She felt useless, ugly, fat, and worthless, and 
reported having no energy.  She was concerned about her well-
being and described feelings of paranoia. 

In June 1997, the veteran reported that her feelings of 
depression were now worse than ever before.  She felt guilty 
over her lack of self-control.  The veteran was having 
difficulty falling asleep at night and was consequently 
sleeping during the day.  She had increased irritability with 
explosive and irrational outbursts.  This would get in the 
way of her work (she was finishing up a teacher training 
program).  She would get easily bored and had been isolating 
(she was usually very social).  The veteran felt fat and ugly 
and her usual self-confidence was markedly decreased.  She 
had difficulty getting through each day.  She did not want to 
end up in bed as she did during a previous depression and 
hospitalization in the early 1980s.  It was noted that the 
veteran was not taking any medications.  At the time of this 
visit, the veteran appeared well groomed, youthful, 
attractive, friendly, and responsive.  Her speech was 
articulate, clear, and without pressure.  Her mood was 
depressed and her affect was full.  She denied any 
hallucinations or delusions.  The veteran was obviously 
bright, fully awake, and alert.  She requested medication, 
and was started on Paxil.

Subsequently in June 1997, it was noted that the veteran was 
making good eye contact and had managed to spend time with 
her family.  She had been walking three to four times a week 
for six weeks.  In July 1997, the veteran reported that she 
was very pleased with the Paxil.  She felt more in control, 
was seeing things more realistically, and had an improved 
mood.  The veteran was very disappointed with the absence of 
job interviews, although she did report that she had been 
offered a teaching position in Kuwait City.  She was learning 
to practice detachment from her family.  Subsequently in July 
1997, the veteran reported that she had accepted the job in 
Kuwait, and that she would be leaving in mid-August.  Her 
mood was good.  The veteran reported that she was still 
struggling with her relationship with her mother, who 
objected to her new position in Kuwait.  However, the veteran 
felt that she had been living on a "higher level of 
integrity" since she had detached from her mother.  
Subsequently in July 1997, the veteran reported that she was 
traveling briefly to Orlando to meet a friend, then would be 
heading to Kuwait.  She was excited and reported having no 
sleep disturbance.  The veteran planned to make the most of 
the geographical distance from her mother, and was really 
embracing life.  The veteran reported that she was beginning 
to like who she was.  It was again noted that the veteran was 
taking Paxil.

In a separate psychiatry outpatient note from July 1997, it 
was noted that the veteran reported "feeling good" for the 
prior month and a half of taking Paxil.  She was sleeping 
"like a baby" and was eating balanced meals every day 
without bingeing or overeating.  She was extremely pleased 
with the difference the medication had made after years of 
trying so many different therapies.  The veteran stated that 
her friends had also noticed the positive change in her.  She 
was looking forward to starting her teaching position in 
Kuwait.  She wanted to ensure that she would be able to 
continue on Paxil while overseas.  The veteran had no 
suicidal or homicidal intentions or hallucinations, and she 
was tolerating the medication well.  The examiner observed 
that the veteran appeared alert and neatly dressed.  She made 
good eye contact and there was no psychomotor agitation or 
retardation.  Her speech was clear, and the veteran spoke 
with a normal rate and volume.  Her mood was normal and not 
depressed.  The veteran's affect was appropriate with full 
range, and the mood was congruent.  Thought process was 
logical and goal directed, with "tight" associations.  
There was no looseness of associations or flight of ideas.  
The veteran's judgment and insight were good.  She was 
oriented times three, and her short term and remote memory 
was intact.  The veteran was given a prescription for 
Paroxetine, with refills to be mailed to the veteran's 
address in Kuwait over the following year.

In September 1998, the RO attempted to contact the veteran by 
telephone.  On a recorded message, the veteran indicated that 
she was back in town.  A message was left in an attempt to 
schedule an examination.  As of approximately one week later, 
the veteran had not replied to the voice message. 

In a September 1998 letter, the RO again asked the veteran 
for her assistance in obtaining additional VA and private 
treatment records.  The veteran was also asked to indicate 
her willingness and availability to report for a VA 
compensation examination.  The veteran did not respond to 
this letter.

In an October 1998 supplemental statement of the case, the RO 
continued to deny an increased rating for dysthymic disorder.  
The supplemental statement of the case also included citation 
and discussion of both the old and new rating criteria 
applicable to this service connected disability.

In a January 1999 written brief, the veteran's representative 
acknowledged the veteran's repeated failures to appear for 
examinations or to respond to letters from the RO.  However, 
the veteran's representative argued that the veteran had been 
on continuous medication to control her symptoms, and that 
her failure to appear for examinations was possibly due to, 
in part, her symptoms and her residence in an isolated area.  

In June 1999, the Board remanded the veteran's claim for 
additional development.

In a June 1999 letter, the RO asked the veteran for her 
assistance in obtaining additional VA and private treatment 
records.  The veteran did not respond to this letter.

In an August 1999 letter, the RO advised the veteran that a 
new psychiatric examination for VA purposes had been 
scheduled to take place in September 1999.  The veteran 
failed to report for this examination.  

In an October 1999 written brief presentation, the veteran's 
representative asserted, in part, that an attempt to contact 
the veteran by phone was without success.  

In January 2000 and May 2000 letters, and in a July 2000 
written brief, the veteran's representative asserted that the 
veteran's claim was not a claim for increased rating, but 
was, rather, an original claim and was therefore entitled to 
analysis based on the evidence of record.  The veteran's 
representative also noted that the veteran had appeared for 
psychiatric examinations on two different occasions.  It was 
further argued that the evidence indicated that the veteran 
had been on continuous medication, without which her symptoms 
could not be controlled.  

II.  Analysis

Initially, the Board notes that this claim arose following 
the assignment of an initial disability rating.  On an 
original claim, the veteran will generally be presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

The Board also concludes that the veteran's claim is well 
grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran claims that he or she has suffered an increase in 
disability, or that the symptoms of his or her disability are 
more severe than is contemplated by the currently assigned 
rating, that claim is generally considered well grounded. 
Bruce v. West, 11 Vet. App. 405, 409 (1998); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).

Upon the submission of a well-grounded claim, VA has a duty 
to assist the veteran in developing the facts pertinent to 
her claim.  38 U.S.C.A. § 5107 (West 1991).  In the instant 
case, the RO has obtained VA medical records, and the veteran 
has been afforded two examinations relating to her 
psychological symptoms.  The claims file reflects that the RO 
has repeatedly requested the veteran's assistance in 
obtaining additional medical records and undergoing new VA 
examinations.  The veteran has not responded to any requests 
for information for over two years, and has failed to appear 
for a new examination.  Thus, as the RO has already extended 
a great deal of effort to assist the veteran with regard to 
her claim, no further development is required in order to 
comply with VA's duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999).

Federal regulations provide, in pertinent part, as follows:

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

	(b)  Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied. 

38 C.F.R. § 3.655 (a), (b) (1999)

In this case, the veteran failed to appear for VA 
examinations in conjunction with her original claim, without 
good cause shown.  While the veteran's representative 
appeared to argue that the veteran's residence in a remote 
location was a cause for her failure to appear, the veteran 
never contacted the RO to report a problem with traveling for 
an examination, or to request a more convenient location for 
an examination.  Therefore, under 38 C.F.R. § 3.655(b) 
(1999), the claim shall be rated based on the evidence of 
record. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1 (1999).  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.2 (1999).  These requirements for evaluation of 
the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).

The undersigned note that the regulations pertaining to 
rating psychiatric disabilities were revised effective 
November 7, 1996.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
has held that, where laws or regulations change after a claim 
has been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of VA to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); Baker v. West, 11 Vet. 
App. 163, 168 (1998); Dudnick v. Brown, 10 Vet. App. 79 
(1997) (per curiam order), holding that, although certain new 
rating criteria became effective after the appellant filed 
his appeal with the Court, VA and the Court are required to 
apply the amendments to the extent that they are more 
favorable to the claimant than the earlier provisions.

Under the criteria in effect at the time the veteran 
initiated her appeal with respect to the evaluation of her 
service-connected dysthymic disorder, the principle of social 
and industrial inadaptability, the basic criterion for rating 
disability from the mental disorders, contemplated those 
abnormalities of conduct, judgment, and emotional reactions 
which affect economic adjustment, i.e., which produce 
impairment of earning capacity.  38 C.F.R. § 4.129 (1995) (as 
in effect prior to November 7, 1996).  The severity of 
disability was to be based upon actual symptomatology, as it 
affected social and industrial adaptability.  Two of the most 
important determinants of disability were time lost from 
gainful work and decrease in work efficiency.  An emotionally 
sick veteran with a good work record was not to be under 
evaluated, nor was her condition to be over evaluated on the 
basis of a poor work record not supported by the psychiatric 
disability picture.  38 C.F.R. 
§ 4.130 (1995) (as in effect prior to November 7, 1996).

The regulations pertaining to the veteran's service-connected 
dysthymic disorder in effect prior to November 7, 1996 are as 
follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community. Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosion of aggressive energy 
resulting in profound retreat from mature 
behavior. Demonstrably unable to obtain 
or retain 
employment  . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . 100

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired. The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment . . . . . . . 
. . . . . . . . . .70

Ability to establish and maintain 
effective or favorable relationships with 
people is considerably impaired. By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment . . . 
. . . 50

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people. The 
psychoneurotic symptoms result in such 
reduction in the initiative, flexibility 
and reliability levels as to produce 
definite industrial 
impairment . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . 30

Less than above, with emotional tension 
or other evidence of anxiety productive 
of mild social and industrial impairment 
. . . . . . . . . . . . . . . . . . . . . 
. . 10

There are neurotic symptoms which may 
somewhat adversely affect relationships 
with others but which do not cause 
impairment of working ability. . . . . . 
. . . 0

38 C.F.R. § 4.132, Diagnostic Code 9405 (1995).

Note 1 to 38 C.F.R. § 4.132 (1995) provided that social 
impairment per se was not to be used as the sole basis for 
any specific percentage evaluation, but was of value only in 
substantiating the degree of disability based on all the 
findings.  Note 2 provided that the requirements for a 
compensable rating were not met when the psychiatric findings 
were not more characteristic than minor alterations of mood 
beyond normal limits; fatigue or anxiety incident to actual 
situations; minor compulsive acts or phobias; occasional 
stuttering or stammering; minor habit spasms or tics; minor 
subjective sensory disturbances such as anosmia, deafness, 
loss of sense of taste, anesthesia, paresthesia, etc.  When 
such findings actually interfered with employability to a 
mild degree, a 10 percent rating under the general rating 
formula could be assigned. 38 C.F.R. § 4.132 (1995) (as in 
effect prior to November 7, 1996).  

The revised criteria for rating the veteran's service-
connected dysthymic disorder, effective November 7, 1996, are 
as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name . . . . . . . . . 
. . . . . . . . . . .  100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships . . 
. . . . . . . . . . . . . . . . . . . . . 
. . . . . . .  70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . 50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) . . . . 
. . 30

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication . . . 
. . . . . . . . . . . . . . . . . . . 10

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication . . . . . . 
. . . . . . . . . . . . . . . . . 0

38 C.F.R. § 4.130, Diagnostic Code 9433 (effective November 
7, 1996).

The evidence in the claims file pertaining to the veteran for 
the period prior to November 7, 1996, consists of the report 
of the November 1995 VA examination, and a VA outpatient 
treatment record dated in October 1996.  At the time of the 
VA examination, the veteran lived alone and was not currently 
employed.  While the veteran reported feeling depressed, she 
appeared to the examiner to be a pleasant, lively, 
intelligent person who laughed appropriately and quite 
easily.  Although the veteran described herself as having a 
compulsive personality, her functioning did not seem to be 
impaired as a result, according to the VA examiner.  The 
veteran's GAF score was assessed to be 71 to 80, which 
represents as follows: "If symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork)." See Diagnostic Criteria from DSM-IV (emphasis 
added).

By the time of her October 1996 VA outpatient visit, the 
veteran had begun her training to become a teacher and again 
appeared to be pleasant, articulate, and forthright in her 
presentation.  While the veteran seemed concerned about her 
episodes of not being able to get out of bed, she did not see 
her situation as urgent.  In view of this evidence, the Board 
finds that a compensable rating for dysthymic disorder, for 
the period prior to November 7, 1996, is not warranted.  
Although there is no question that the veteran evidenced some 
symptomatology of dysthymic disorder during this period, it 
did not prevent her from interacting well with VA medical 
personnel or from commencing her training to become a teacher 
(which she ultimately completed).  Indeed, the veteran's 
symptoms during this period seem most akin to those described 
in Note 2 of 38 C.F.R. § 4.132: minor alterations of mood, 
fatigue or anxiety incident to, perhaps, the change in her 
career, and minor compulsive acts (which did not appear to 
limit her functioning).  In any case, the evidence from this 
period simply does not merit a compensable rating for 
dysthymic disorder under Diagnostic Code 9405. 

The evidence in the claims file pertaining to the veteran for 
the period from November 7, 1996, consists of the veteran's 
written statements, additional VA outpatient treatment 
records, and the report of the July 1997 VA PTSD examination.  
The treatment records leading up to the veteran's July 1997 
examination (and her written statements) reflect her 
continued reports of depression and withdrawal episodes, 
which lasted from four to eight days.  However, these would 
terminate when the veteran had to get back to work.  
Routinely in her outpatient sessions, the veteran appeared 
well dressed, articulate, and even outgoing, with a good 
sense of humor.  By June 1997 the veteran reported difficulty 
sleeping and having increased irritability.  It is important 
to note, however, that despite the veteran's continued 
treatment, she appears to have continued her training as a 
teacher, spent a holiday with a friend, and even dated (as 
described in her December 1996 session).  The veteran did not 
begin taking medication until June 1997, and while she 
reported experiencing benefits from Paxil in subsequent 
outpatient visits and during her July 1997 examination, it is 
unknown whether she continued to take this medication upon 
commencing her teaching position in Kuwait.  Indeed, there 
are no records of any treatment for the veteran following 
July 1997, despite numerous efforts by the RO to obtain same.  

The Board is cognizant that the veteran was assigned a GAF 
score of 55 during her July 1997 VA examination.  A score of 
between 51 and 60 represents as follows: "Moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  See Diagnostic 
Criteria from DSM-IV.  However, the Board further notes that 
this score was explicitly noted by the VA examiner to 
represent "moderate to severe symptoms of PTSD," a 
psychiatric disability for which the veteran is not service 
connected.  Indeed, this same VA examiner, in August 1997, 
noted that the veteran's mood disturbance had been well 
treated and prominent in the past, and that he was 
delineating the symptoms of PTSD he observed during the 
examination.  Therefore, the reduced GAF score is not 
considered particularly probative when analyzing the 
veteran's entitlement to a compensable rating for her service 
connected dysthymic disorder.

In any case, when considering the veteran's symptoms of 
dysthymic disorder for the period from November 7, 1996, 
under either the old or revised criteria, the Board finds 
that a compensable rating is not warranted.  Despite her 
symptoms, the veteran continued to pursue her new teaching 
career, even to the point of obtaining and accepting an offer 
for an international posting.  Although there is evidence 
that the veteran took medicine for her condition in June and 
July of 1997, there is no evidence that her use of this 
medication continued in the succeeding months, through the 
remainder of that year, or indeed, for any year thereafter.  
While the Board acknowledges that the veteran appeared for 
two VA examinations, she has failed, since July 1997, to 
respond to the RO's requests for more medical information and 
new examinations.  It is possible that, had the veteran 
responded to the RO's requests for updated medical records or 
appeared for VA examinations, the evidence of record would 
have contained information probative of the question of 
whether there was continuous use of medication or other 
manifestations warranting a compensable rating.  Yet the 
evidence of record, such as it is, simply does not indicate 
that a compensable rating is warranted for service-connected 
dysthymic disorder for the period from November 7, 1996.  

In deciding this claim, the Board has considered VAOPGCPREC 
3-2000 (April 10, 2000) which requires that the Board 
initially determine whether it is clear, from a facial 
comparison, that one version of the applicable Diagnostic 
Code is more favorable to the veteran than the other.  If 
not, both criteria must be separately applied to determine 
which is more favorable.  In this case, both the old and new 
criteria were considered, as it is not facially clear which 
is more advantageous to the veteran.

The Board has also considered assigning staged ratings for 
the service-connected dysthymic disorder; however, at no time 
during the periods in question has the veteran shown a 
compensable disablement.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Therein, the Court held that, with regard to initial 
ratings following the grant of service connection, separate 
ratings can be assigned for separate periods of time based on 
the facts found-a practice known as "staged" ratings.


ORDER

Entitlement to an initial compensable rating for dysthymic 
disorder, for the period from October 3, 1995, to November 7, 
1996, is denied.

Entitlement to a compensable rating for dysthymic disorder, 
for the period from November 7, 1996, is denied.



			
	N. R. Robin	D. C. Spickler
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	Lawrence M. Sullivan
Member, Board of Veterans' Appeals

 



Citation Nr: 9930098	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  97-13 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont



THE ISSUE

The propriety of the initial rating assigned for the service-
connected dysthymic disorder, currently evaluated as 
noncompensably disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from October 1980 to 
July 1993 with noted prior active service of 7 years, 3 
months and 13 days.  

The Board of Veterans' Appeals (Board) originally received 
this case on appeal from a May 1996 decision of the RO.  

In May 1998 and June 1999, the Board remanded the case for 
further development.  



FINDINGS OF FACT


1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  The veteran failed to report, without explanation, for a 
VA examination that had been scheduled in order to evaluate 
the severity of her service-connected dysthymic disorder.  



CONCLUSION OF LAW

The claim of entitlement to a compensable rating for the 
service-connected dysthymic disorder must be denied. 38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.655 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Historical Background

In November 1996, VA outpatient treatment records revealed 
that the veteran had been a victim of sexual harassment and 
assault while in the military.  She was assessed with 
symptoms consistent with primary eating disorder and 
dysthymia (atypical depression).  

On a VA examination in July 1997, the veteran reported that 
she was depressed and that she had been raped while in 
service.  She was diagnosed with PTSD with a Global 
Assessment of Functioning (GAF) score of 55, which 
represented moderate to severe symptoms of PTSD, including 
interpersonal isolation and extreme avoidance of social 
situations.  

On an addendum to the July 1997 VA examination, the examiner 
addressed a request to reconcile the veteran's previous 
diagnosis of dysthymic disorder to PTSD.  The examiner 
reported that it was not unusual for PTSD to be experienced 
as primarily disturbances of mood, including dysthymia and 
major depressive disorder.  It was noted that the veteran's 
mood disturbance had been well treated.  The examiner 
reported that her mood disturbance had been more prominent in 
the past which had led to a constellation of symptoms 
consistent with dysthymic disorder, but that he was able to 
accurately observe symptoms consistent with PTSD because of 
the veteran's increased memory and focus on her trauma.  

In May 1998, the Board remanded the case to the RO to obtain 
pertinent records and a VA psychiatric examination.  The RO 
indicated that the veteran could not be contacted in order to 
schedule an examination.  The veteran was also reported to 
have not responded to requests for additional medical 
records.  

In June 1999, the Board again remanded the case to the RO to 
obtain pertinent records and a VA psychiatric examination.  
The Board instructed that the veteran should be notified that 
her failure to report for the scheduled examination could 
result in adverse action pursuant to 38 C.F.R. § 3.655(b).  

In June 1999, the RO contacted the veteran in order to have 
her identify any additional VA or private treatment that she 
had received for dysthymic order since her discharge from 
service.  It was noted that the veteran had not responded to 
the notice and that the RO indicated that the letters that 
had been sent to the veteran had not been returned as 
undeliverable.  

In August 1999, the veteran was notified that she had been 
scheduled for a special examination and that her failure to 
report could result in her not being awarded benefits to the 
fullest or in disruption of benefits.  

In September 1999, the veteran was reported to have failed to 
report to the scheduled examination.  


II.  Analysis

The Board finds that the veteran's claim for a compensable 
rating for the service-connected dysthymic disorder is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when a veteran claims 
that a service-connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, the claim for 
increased compensation benefits shall be denied.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655 (1999).  

In August 1999, the veteran was notified that she had been 
scheduled for a special examination and that her failure to 
report could result in her not being awarded benefits to the 
fullest or in disruption of benefits.  However, in September 
1999, the veteran failed to report for the examination.  

It is unfortunate that the veteran failed to report for the 
scheduled VA examination.  The VA cannot adjudicate her claim 
for a compensable rating for the service-connected dysthymic 
disorder based on the evidence currently of record in light 
of applicable regulations.  The provisions of 38 C.F.R. § 
3.655 (1999) provide that claims for increase must be denied 
unless the veteran can show good cause why she failed to 
report for the examination.  The veteran has submitted no 
evidence to explain her failure to report for the scheduled 
VA examination.  

Therefore, any assertion that the VA breached its duty to 
assist in connection with this decision must be viewed in 
light of the veteran's inaction with respect to the VA 
examination.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  
The veteran has a duty to assist in the development of 
information pertinent to her claim.  Wood, 1 Vet. App. at 
193.  The duty to assist is not always a one-way street.  If 
a veteran wishes help, she cannot passively wait for it in 
those circumstances where she may or should have information 
that is essential in obtaining the putative evidence.  Here, 
the veteran did not assist in appearing for the scheduled VA 
examination or in providing an explanation for her absence.  

The Board notes that, in Stegall v. West, 11 Vet. App. 268 
(1998), the Court held that a remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders.  The Court also held that where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to insure compliance.  

In response to the June 1999 remand, the RO sent the veteran 
letters that requested her to provide the names of health 
care providers who had treated her for her service-connected 
dysthymic disorder.  The RO also informed the veteran that 
her failure to appear for the scheduled examination would 
result in adverse action.  The veteran failed to respond to 
the requests for information and failed to report for the 
examination without showing good cause.  Because the RO 
attempted to obtain the records that had been requested in 
the remand and the veteran failed to appear for the scheduled 
examination and to assist in the development of the record, 
no further duty to assist the veteran is required and the 
remand has been complied with.  See Wood, supra; Stegall, 
supra.  

Consequently, the Board must deny the veteran's claim by 
operation of law.  Sabonis v. Brown, 6 Vet. App. 425 (1994).  



ORDER

The claim for a compensable rating for the service-connected 
dysthymic disorder is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

